PER CURIAM.
The employer/carrier presents the following points on appeal: (1) that the deputy commissioner erred in his determination of the proper periods for awarding temporary partial disability, temporary total disability, and permanent partial disability; (2) that the deputy erred in finding the claimant 74% PPD; and (3) that the deputy erred in his calculation of attorney’s fees.
In view of the discrepancies between the evidence presented at the hearing and the deputy’s order, to which the claimant readily admits, we reverse and remand this cause for a redetermination of the proper periods for awarding TTD and TPD. Further, since the attorney’s fee was based solely on the statutory formula for benefits secured, it, too, should be redetermined on the basis of the reduced award. Otherwise, the order appealed from is affirmed.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED for proceedings consistent with this opinion.
McCORD and SHIVERS, JJ., and LILES, WOODIE A. (Ret.), Associate Judge, concur.